t c memo united_states tax_court eryck c aston petitioner v commissioner of internal revenue respondent docket no 6763-00l filed date eryck c aston pro_se joan e steele for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his and income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact none of the facts have been stipulated at the time he filed the petition petitioner resided in billings montana petitioner timely filed federal_income_tax returns for and petitioner did not file a federal_income_tax return for on date petitioner filed a form 872-a special consent to extend the time to assess tax for on date respondent sent notices of deficiency for and to petitioner’s last_known_address on date respondent filed a notice_of_federal_tax_lien under internal revenue laws regarding petitioner’s assessed income_tax liabilities for and with the county recorder of utah county provo utah on date respondent sent a notice_of_deficiency for to petitioner’s last_known_address on date respondent filed a notice_of_federal_tax_lien regarding petitioner’s assessed income_tax_liability for with the clerk and recorder of yellowstone county billings montana on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing collection notice with respect to petitioner’s and taxable years respondent listed the total amount owed including unpaid taxes penalties and interest for and as of the date of the collection notice as dollar_figure on date petitioner sent respondent a request for a collection_due_process_hearing for and hearing request appeals officer keith fessenden was assigned to petitioner’s case appeals officer fessenden sent petitioner two letters scheduling a telephone hearing with petitioner petitioner sent appeals officer fessenden a letter stating that he petitioner did not have a phone in this letter petitioner did not raise any collection alternatives he raised frivolous and groundless arguments regarding his underlying tax_liabilities on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for and concluding that respondent could proceed with the proposed collection action because the proposed collection action balances the need for efficient collection_of_taxes with petitioner’s legitimate concern that any collection action be no more intrusive than necessary opinion i evidentiary issue as a preliminary matter we must decide whether certain documents respondent submitted during the trial of this case should be admitted into evidence at trial respondent sought to introduce a form_4665 report transmittal a form 886-a explanation of items and workpapers prepared by revenue_agent wesley bayles petitioner made a hearsay objection to the admission of these documents we reserved ruling on their admissibility respondent argues that the documents are admissible because they were offered merely to show what information was available and considered by revenue_agent bayles during the audit of petitioner’s returns revenue_agent bayles testified that he prepared these documents in connection with the audit of petitioner’s and returns he had petitioner’s bank records when he prepared the report and the report reflects the explanation of adjustments made for and a memorandum report record or data compilation in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the memorandum report record or data compilation shown by the testimony of a qualified witness unless the source of information or the method or circumstances of preparation indicate a lack of trustworthiness is not excluded by the hearsay rule fed r evid see 119_tc_183 the documents in question are business records prepared by revenue_agent bayles there is no indication that the method or circumstances of preparation indicate a lack of trustworthiness accordingly we admit these documents into evidence ii determination to proceed with collection respondent concedes that the amount he originally assessed for was in error respondent originally assessed additional taxes due of dollar_figure instead of dollar_figure the amount of tax determined in the notice_of_deficiency for on date respondent abated dollar_figure in tax and dollar_figure in interest associated with this typographical error sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite respondent concedes that petitioner did not receive the statutory notices of deficiency for and petitioner raised the issue of his underlying liability for and in his hearing request and in his correspondence hearing and petitioner’s underlying liabilities for and are properly before the court on the basis of the aforementioned concessions we shall review petitioner’s underlying tax_liabilities for and see goza v commissioner supra where the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite goza v commissioner supra pincite we review the remainder of the commissioner’s determination for an abuse_of_discretion sego v commissioner supra a underlying liabilities deficiencies and additions to tax excluding civil_fraud the commissioner's determinations generally are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a welch v helvering sec_7491 is inapplicable to this case see 118_tc_579 n sec_7491 is effective for court proceedings arising in connection with examinations commencing after date the u s court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that in order for the presumption of correctness to attach to a notice_of_deficiency in unreported income deficiency cases the commissioner must come forward with substantive evidence establishing some evidentiary foundation linking the taxpayer with the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrating that the taxpayer received the unreported income edwards v continued 290_us_111 70_f3d_548 9th cir in numerous motions at trial and on brief petitioner advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these continued commissioner 680_f2d_1268 9th cir see also 774_f2d_932 9th cir although weimerskirch was a case regarding illegal source income it is now well established that the court_of_appeals for the ninth circuit applies the weimerskirch rule in all deficiency cases involving the receipt of unreported income see edwards v commissioner supra pincite1 92_tc_661 the court_of_appeals for the ninth circuit has described the required evidentiary foundation as minimal 116_f3d_1309 9th cir it is unclear whether weimerskirch is applicable to the case at bar see rivera v commissioner tcmemo_2003_35 questioning whether weimerskirch is applicable in the sec_6330 context curtis v commissioner tcmemo_2001_308 n questioning whether weimerskirch has been legislatively overruled by congress’s enactment of sec_7491 we note however that on the basis of the evidence presented at trial-- including petitioner’s testimony revenue_agent bayles’s testimony and the documentary_evidence including petitioner’s tax returns for and --respondent presented adequate evidence connecting petitioner with an income-producing activity therefore even if the weimerskirch rule were applicable respondent’s determination would be entitled to the presumption of correctness arguments have some colorable merit 737_f2d_1417 5th cir petitioner also appears to argue that he is entitled to a loss deduction related to property seized by the government and theft of his property by his ex-wife lonnie probst petitioner does not explain in what year he is entitled to these deductions in the case at bar petitioner presented the same documentary_evidence regarding the aforementioned losses as he presented in aston v commissioner tcmemo_2003_104 aston i in the case at bar however petitioner did not offer any testimony in support of these losses even if we were to consider petitioner’s testimony from aston i the evidence does not establish that any of the alleged losses from the seizure of the firearms or the alleged theft of property occurred in or on the basis of the foregoing we sustain respondent’s deficiency determinations for and and his determinations regarding petitioner’s liability for the additions to tax pursuant to sec_6661 for and sec_6651 and sec_6654 for additions to tax and penalties for civil_fraud respondent determined additions to tax and penalties for fraud for and the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy this burden the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed 55_tc_85 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents failing to file tax returns and dealing in cash 317_us_492 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 mere suspicion however does not prove fraud 90_tc_1130 27_tc_561 affd 252_f2d_681 6th cir in order to sustain his heavy burden_of_proof respondent relies on the testimony of revenue_agent bayles and the report revenue_agent bayles prepared in connection with the audit of petitioner’s returns the report contains merely the revenue agent’s conclusions notably revenue_agent bayles concluded that petitioner was liable for the addition_to_tax penalty for fraud for and but not for furthermore revenue_agent bayles’s testimony was conclusory--he merely stated which badges_of_fraud he felt were present respondent provided no evidence to corroborate revenue_agent bayles’s conclusory statements in light of respondent’s document retention destruction policy we understand why respondent did not have any additional documentary_evidence to present at trial this policy however does not relieve respondent of his burden_of_proof on the basis of the evidence we conclude that respondent has failed to sustain his heavy burden of proving by clear_and_convincing evidence that petitioner is liable for the additions to tax and penalties for fraud accordingly we do not sustain any of the additions to tax or penalties for fraud b remaining issues petitioner admitted that he did not raise collection alternatives as part of his correspondence hearing petitioner has failed to raise a spousal defense or make a valid challenge to the appropriateness of respondent’s intended collection action these issues are now deemed conceded see rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination to proceed with collection iii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir at trial the court advised petitioner that to address the issue of his underlying liability he needed to focus on the issues in the notices of deficiency ie whether he earned the income determined whether he had the gross_receipts determined and whether he could prove entitlement to the deductions he claimed the court advised petitioner as we had in aston i which petitioner tried immediately before this case that the arguments he was advancing were frivolous and groundless and had been rejected by the u s court_of_appeals for the ninth circuit the court to which this case is appealable the court further advised petitioner that he was wasting the court’s time with his frivolous arguments in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of penalties pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions petitioner filed voluminous frivolous documents and motions with the court furthermore the court warned petitioner that he was wasting the court’s time petitioner’s position based on stale and meritless contentions is manifestly frivolous and groundless and he has wasted the time and resources of this court we are convinced that petitioner instituted and maintained these proceedings primarily for delay accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate decision will be entered
